United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2760
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

            Aaron Michael Rafferty, also known as Aaron M. Rafferty

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                 ____________

                            Submitted: March 18, 2022
                               Filed: May 16, 2022
                                  [Unpublished]
                                  ____________

Before GRUENDER, BENTON, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

       Aaron Michael Rafferty pled guilty to armed robbery and possession of a
firearm in furtherance of a crime of violence, in violation of 18 U.S.C. §§ 2113(a),
(d) and 924(c)(1)(A), (B)(i). The district court1 sentenced him to 190 months in

      1
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
prison and five years of supervised release. His supervised release began in March
2020. After violating it, the court imposed additional conditions, one of which he
contests. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

       In March 2021, during a home visit, Rafferty’s probation officer spoke with
his girlfriend, J.L.2 She reported he had “been physically and verbally assaultive to
her in the past few weeks.” He denied any physical assaults, but admitted “verbal
altercations and him emotionally abusing her.” In May, the probation office learned
that local law enforcement had been contacted four times by either J.L. or neighbors
“to report verbal altercations and domestic disturbances.” In June, the government
sought to modify the release conditions to prohibit, among other things, contact with
J.L. and her family without prior permission from his probation officer.

       Rafferty appeared before a magistrate judge on June 16. The judge granted
the government’s request to modify the conditions of supervision to include a
noncontact order with J.L., except for previously scheduled couple’s counseling
sessions. Rafferty did not object. On June 27, he violated the noncontact order,
kicking in J.L.’s apartment door screaming. J.L. said he was “not physical with her
but that she was scared of him.” A day later, he drove while intoxicated. On July 6,
the magistrate judge detained him pending further proceedings. The judge
confirmed the noncontact order remained. Yet Rafferty contacted J.L. from jail on
July 17. He had previously spoken with her from jail multiple times, requesting she
retract her statements about his abuse.

       At his revocation hearing on July 20, Rafferty stipulated to all alleged
violations of his conditions of release. The district court sentenced him within the
guidelines to 12 months in prison and 48 months of supervised release. As a special
condition of release, it prohibited contact with J.L. and her family “without the prior
permission from the United States probation officer.” Rafferty asked whether he
could contact her with his probation officer’s permission. The court said no. In the


      2
          At a later hearing, Rafferty asserted he and J.L. were engaged.
                                             -2-
written judgment, the special condition of release stated, “You must not contact the
victim, [J.L.], nor the victim’s family.”

       Rafferty contests this special condition. This court reviews for abuse of
discretion. United States v. Puckett, 929 F.3d 1004, 1006 (8th Cir. 2019). Courts
have broad discretion to impose conditions of supervised release if they (1) are
reasonably related to the sentencing factors, (2) involve no greater deprivation of
liberty than necessary, and (3) are consistent with any pertinent policy statements
issued by the Sentencing Commission. See 18 U.S.C. § 3583(d). The relevant
sentencing factors include: “the nature and circumstances of the offense of
conviction, the defendant’s history and characteristics, the deterrence of criminal
conduct, the protection of the public from further crimes of the defendant, and the
defendant’s educational, vocational, medical, or other correctional needs.” United
States v. Wilkins, 909 F.3d 915, 918 (8th Cir. 2018). “When crafting a special
condition of supervised release, the district court must make an individualized
inquiry into the facts and circumstances underlying a case and make sufficient
findings on the record so as to ensure that the special condition satisfies the statutory
requirements.” Puckett, 929 F.3d at 1006 (internal quotation marks omitted).

       The district court based the special condition on an individualized assessment
of the case. At the very least, the record showed that Rafferty and J.L.’s relationship
was characterized by verbal altercations and emotional abuse. At times, J.L.
reported physical abuse as well. Law enforcement responded to multiple allegations
of domestic disturbances between the two. And Rafferty repeatedly violated the
court’s noncontact order, on some occasions trying to convince J.L. to recant earlier
statements.

      Rafferty relies on United States v. Hobbs, but it is distinguishable. Hobbs,
845 F.3d 365, 367 (8th Cir. 2016). First, the couple there was married. Second, there
were no allegations of abuse. Third, and most important, the Hobbs court found the
special condition was based on “pure speculation or assumption,” rather than
anything in the record. Id. at 368-69. Here, the court relied on specific evidence of
                                          -3-
domestic abuse and violations of noncontact orders. See Wilkins, 909 F.3d at 918
(noting the condition was imposed after “making an individualized inquiry into the
facts”). The district court did not abuse its discretion. Id. (finding no abuse of
discretion where a no-contact order was imposed “specifically to protect Wilkin’s
wife”).

                                  *******

      The judgment is affirmed.
                      ______________________________




                                       -4-